Citation Nr: 1233196	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  96-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active duty for training from December 1988 to July 1989, and subsequent periods of active duty for training with the National Guard, including in May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from December 1994 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The January 2007 rating decision denied the Veteran's claim to service connection for PTSD.  The Veteran appealed that decision to the Board in a timely filed September 2007 substantive appeal.  

The December 1994 rating decision denied the Veteran's claim to service connection for a right eye disorder.  The Board denied that claim in a November 2003 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court) which, pursuant to a joint motion filed by the parties to this matter, remanded the issue to the Board for additional consideration.  The Board then remanded that issue in November 2005 for additional medical inquiry.  

The Veteran presented testimony during a Travel Board hearing in May 2003.  The transcript of the hearing is associated with the claims folder.  

After additional consideration of the record, the issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As indicated, the Veteran testified before a Veterans Law Judge in May 2003.  In April 2012, the Veteran was advised that the Veterans Law Judge who presided at the May 2003 hearing was no longer employed at the Board and he was offered the opportunity to testify at another hearing.  In May 2012, the Veteran indicated that he desired a Travel Board hearing for the issues on appeal.    

Accordingly, the case is REMANDED for the following action:

A Travel hearing before the Board should be scheduled for the Veteran at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


